Citation Nr: 0941720	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-28 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of establishing eligibility for VA 
death benefits.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) denying the appellant's claim for VA 
death benefits because the appellant is not recognized as the 
Veteran's surviving spouse.

The appellant failed to report to a travel Board hearing 
scheduled in March 2009, without good cause shown, which 
constitutes a withdrawal of her hearing request.  


FINDING OF FACT

The Veteran and the appellant, who divorced in April 1979, 
were not married, nor were they living together, at the time 
of the Veteran's death in December 1993, and the Veteran was 
legally married to another woman, who is his surviving 
spouse.


CONCLUSION OF LAW

As a matter of law, the appellant may not be recognized as 
the surviving spouse of the Veteran for VA death benefits 
purposes.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under 38 
U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The appellant was provided with VCAA notice with respect to 
establishing DIC benefits in correspondence sent in December 
2005, following the initial adjudication of the claim.  
Despite this timing deficiency, the United States Court of 
Appeal for Veterans Claims (Court) has held that the VCAA is 
inapplicable to matters of pure statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  In this case, there 
is no debate as to the relevant facts.  Rather, the issue 
turns on an application of the law to those facts, and VA's 
duties under VCAA do not apply to this claim.  

There is no indication that any additional notice or 
development would aid the appellant in substantiating her 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Thus, any deficiency 
of notice or of the duty to assist constitutes mere harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The appellant filed for VA survivor benefits in June 2005.  

DIC benefits may be paid to the surviving spouse of a veteran 
if certain requirements are met.  38 U.S.C.A. §§ 103, 1304, 
1310, 1311, 1318, 1541 (West 2002).  Under 38 C.F.R. § 
3.50(a), "spouse" means a person of the opposite sex whose 
marriage to the Veteran meets the requirements of 38 C.F.R. § 
3.1(j).  Marriage means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 C.F.R. § 3.1(j) (2009).   

Except as provided in 38 C.F.R. § 3.52, which does not apply 
in this case, a "surviving spouse" means a person of the 
opposite sex whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the Veteran at the time of his death and: (1) who lived with 
the Veteran continuously from the date of marriage to the 
date of the Veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the Veteran without the fault of the spouse; and (2) 
Except as provided in 38 C.F.R. § 3.55, has not remarried or 
has not since the death of the Veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b).   

The existence of a marriage may be established by a copy or 
abstract of the public record of marriage, or a copy of the 
church record of marriage, containing sufficient data to 
identify the parties, the date and place of the marriage, and 
the number of prior marriages if shown on the official 
record.  38 C.F.R. § 3.205(a).  The validity of a divorce 
decree, regular on its face, will be questioned by VA only 
when such validity is put in issue by a party thereto or a 
person whose interest in a claim for VA benefits would be 
affected thereby.  38 C.F.R. § 3.206.  

In this case, it is undisputed that the appellant and the 
Veteran were married in June 1953 and were divorced in April 
1979.  Copies of both the marriage certificate and divorce 
decree establishing these events are of record.  The claims 
file also contains a copy of a divorce decree showing that 
the Veteran subsequently remarried and divorced from a second 
wife, L. P., in May 1982.  The Veteran later married R. P. in 
December 1989, as established by a copy of their marriage 
certificate.  The Veteran and R. P. remained married until 
December 1993, when the Veteran died.  R. P. is currently 
recognized by VA as the Veteran's surviving spouse.  

Based on the evidence, it is clear that the appellant was not 
the Veteran's spouse at the time of his death in December 
1993.  This is further affirmed by the Veteran's death 
certificate, which lists R. P. as his wife; and by the 
appellant's entries on application forms for VA benefits.  
Moreover, the appellant obviously did not live with the 
Veteran continuously from the date of their marriage in April 
1979 to the date of the Veteran's death in December 1993.  As 
38 C.F.R. § 3.350 requires the appellant to have been the 
Veteran's spouse at the time of his death, not simply a 
former spouse, the appellant does not qualify as a 
"surviving spouse" for VA death benefits purposes.  The law 
clearly states that in order to be entitled to these 
benefits, the appellant must be the Veteran's surviving 
spouse.  38 U.S.C.A. §§ 1304, 1310(a), 1541(a), 5121; 38 
C.F.R. §§ 3.3(b), 3.54(c), 3.1000.   

As appellant cannot be recognized as the Veteran's surviving 
spouse for VA purposes, she is not entitled to DIC benefits.  
The disposition of this claim is based on the application of 
the law to undisputed facts; hence, the claim must be denied 
based on a lack of legal entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 130 (1994).   


ORDER

Recognition of the appellant as the Veteran's surviving 
spouse, for the purpose of establishing eligibility for VA 
death benefits, is denied.   


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


